Citation Nr: 1601777	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  11-12 043A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1946 to July 1948. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs Regional Office in Houston, Texas (RO).

Additional evidence has been associated with the claims file since the last RO adjudication in March 2011.  This evidence is either duplicative of the evidence already of record, or it is not pertinent to the issues on appeal.  Therefore, RO consideration of the evidence in the first instance is not necessary and the Board can proceed with adjudication of the case on the merits.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A bilateral hearing loss disability did not manifest in service, nor did an organic disease of the nervous system manifest to a compensable degree within one year of service discharge.  A bilateral hearing loss disability is unrelated to service.

2.  Tinnitus did not manifest in service and is unrelated to service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or aggravated by service, and an organic disease of the nervous system may not be presumed to have been incurred in service.   38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2015).

2.  Tinnitus was not incurred in or aggravated by service.   38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by a letter sent to the Veteran in November 2007.  The claim was last adjudicated in March 2011.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In that regard, the Veteran's service treatment records, VA treatment records, and lay statements have been associated with the record.  
In February 2011, VA afforded the Veteran an examination and subsequently obtained an addendum medical etiological opinion with respect to his hearing loss and tinnitus disabilities.  The VA examiner reviewed the evidence of record, reviewed service treatment records, considered the Veteran's history and statements, and rendered a medical opinion based upon the facts of the case and the examiner's knowledge of medical principles.  Therefore the Board finds that the Veteran has been provided an adequate medical examination in conjunction with his claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Based on the foregoing, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143.

Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for an organic disease of the nervous system, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009).  The Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  38 U.S.C. § 5107(b). To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

a.  Hearing Loss.

The Veteran claims that service connection is warranted for a bilateral hearing loss disability.  Specifically, the Veteran asserts that he was exposed to hazardous noise during active duty that is the cause of his current hearing loss.  

The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  However, to establish a current hearing loss disability for VA purposes, hearing examination results must meet the standards of 38 C.F.R. § 3.385.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Hearing loss for the purpose of VA disability compensation is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

In this case, the Board notes that the December 2007 VA examination measuring hearing acuity demonstrates the following puretone threshold values in decibels:



HERTZ



500
1000
2000
3000
4000
RIGHT
40
55
65
70
65
LEFT
45
55
70
70
65

The examiner diagnosed the Veteran with sensorineural hearing loss.  Thus, the evidence shows that the Veteran has a current hearing loss disability.

With respect to an in-service incurrence of hearing loss or a nexus to service, the Veteran's service treatment records are unremarkable for manifestations and complaints of, or treatment for, hearing loss.  A July 1948 separation examination report reveals the results of a whispered voice hearing test were 15/15 in each ear.

VA treatment records for November 2006 report that the Veteran was grossly hard of hearing.  An August 2007 VA audiology consultation note reports that the Veteran presented to the clinic wearing a 10-year-old hearing aid in the left ear that was part of a self-purchased set of hearing aids. 

A December 2007 VA examination report notes that the Veteran just started noticing hearing loss within the past 5 to 6 years.  The Veteran reported hazardous noise exposure in the military without the use of hearing protection as being incident to his occupation as a truck driver, from using firearms, and from the firing range.  The Veteran reported his post-service exposure to hazardous noise as being incident to his occupation as a truck driver, from hunting and from the lawn mower.  The examiner opined the hearing loss was not caused by or the result of military noise exposure.  However, the claims folder and available evidence were not reviewed.

On VA examination in February 2011, the Veteran reported that in the Army, he was a bus driver.  Post-service, he was a truck driver for 25 to 30 years, and then he worked in a machine shop for about 2 years.  He was also a crane operator for about 5 months.  He reported military noise exposure from the firing range and artillery during basic training only.  He reported hazardous noise exposure as a civilian from his work in the machine shop, as a truck driver, and construction work.  He stated that hearing loss gradually occurred.  He stated that he bought his first set of hearing aids in the 1970's.  The evaluation showed mild to severe sensorineural hearing loss in the right ear and moderate to severe sensorineural hearing loss in the left ear.  

In February 2011addendum, the examiner noted her review of the claims file.  The examiner noted that were no notes concerning ear or hearing issues during military service.  The examiner noted that a prior VA examination noted the Veteran's hearing loss started about 5 to 6 years prior, with no mention of hearing aids purchased in the 1970's.  The examiner opined that, considering his pre-military occupation, military service in the motor pool and as a bus driver, no reported causal events linked to the onset of hearing loss, service from 1946 to 1948, hearing loss noticed in the 1970's (more than 20 years after service), no combat experience, and post-military employment as a truck driver 25 to 30 years, hearing loss was less likely as not caused by or a result of military noise exposure.

Based on the foregoing, the evidence is against a finding that the Veteran had in-service manifestations of hearing loss, and that the current hearing loss disability is related to the claimed hazardous noise exposure during service.  Moreover, sensorineural hearing loss is not noted during service or within the one-year presumptive period following service.

With regard to in-service manifestations, service treatment records show no complaints of, or treatment for, manifestations of hearing loss.  In fact, the July 1948 separation examination revealed a perfect score for each ear in the whisper test of hearing.  In the February 2011 VA examination, the Veteran stated that he purchased hearing aids in the 1970's, which is many years after service.  Accordingly, the Board finds that the Veteran did not experience hearing loss in service or within the one-year presumptive period following service.

With respect to a nexus with in-service hazardous noise exposure, the February 2011 VA examination and addendum opinion are highly credible and probative.  They were based on a history as reported by the Veteran and a review of the claims file.  The examiner provided detailed reasoning for her conclusion and considered the Veteran's lay statements.  The examiner's reasoning takes into account the pre- and post- service noise exposure and timing of onset of hearing loss, as reported by the Veteran.  The examiner's opinion that the Veteran did not notice hearing loss until more than 20 years after service is especially persuasive.

The Board has considered the Veteran's lay statements that his hearing loss is due to acoustic trauma while on active duty.  However, the Board finds that the specific, reasoned opinion of the medical examiner is more credible and of greater probative weight than the lay assertions of the Veteran because the medical provider has greater training, knowledge, and expertise than the Veteran in discussing medical etiologies.  

For the foregoing reasons, the preponderance of evidence is against a finding of service connection for bilateral hearing loss.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (2014); Alemany, 9 Vet. App. at 519.

b.  Tinnitus.

Service treatment records are unremarkable for tinnitus.  A December 2007 VA examination report shows that the Veteran denied hearing noises in his ears or in his head.  The examiner opined that military noise exposure did not cause tinnitus.  However, the claims folder and available evidence were not reviewed.

During the February 2011 VA examination, which included review of the evidence, the Veteran reported that tinnitus began about four to five years prior.  The examiner remarked that there were no notes concerning ear issues during military service.  The examiner cited the prior VA examination noting that the Veteran denied ringing in his ears.  The examiner opined that, considering pre-military occupation, military service in the motor pool and as a bus driver, no reported causal events linked to the onset of hearing loss, service from 1946 to 1948, hearing loss noticed in the 1970's (more than 20 years after service), no combat experience, and post-military employment as a truck driver 25 to 30 years, tinnitus was less likely as not caused by or a result of military noise exposure.

Based on the foregoing, the evidence is against a finding that the Veteran had in-service manifestations of tinnitus, and is against a finding that the current tinnitus disability is related to the claimed hazardous noise exposure during service. 

With regard to in-service manifestations, service treatment records show no complaints of, or treatment for, manifestations of tinnitus.  In the December 2007 examination, the Veteran denied having tinnitus presently, and in the February 2011 VA examination, the Veteran claimed that tinnitus began five or six years prior.  Accordingly, the Board finds that the Veteran did not experience tinnitus in service.

With respect to a nexus with in-service hazardous noise exposure, the February 2011 VA examination and addendum opinion are highly credible and probative.  They were based on a history as reported by the Veteran and a review of the claims file.  The examiner provided detailed reasoning for her conclusion and considered the Veteran's lay statements.  The examiner's reasoning takes into account the pre- and post- service noise exposure and timing of onset of tinnitus, the examiner's opinion that the Veteran did not notice tinnitus until more than 20 years after service is especially persuasive.

The Board has considered the Veteran's lay statements that his tinnitus is due to acoustic trauma while on active duty.  However, the Board finds that the specific, reasoned opinion of the medical examiner is more credible and of greater probative weight than the lay assertions of the Veteran because the medical provider has greater training, knowledge, and expertise than the Veteran in discussing medical etiologies.  

For the foregoing reasons, the preponderance of evidence is against a finding of service connection for tinnitus.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (2014); Alemany, 9 Vet. App. at 519.




ORDER

Service connection for a bilateral hearing loss disability is denied.

Service connection for tinnitus is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


